           Case 1:20-cv-00214-DLH-CRH Document 20-1 Filed 08/05/21 Page 1 of 2

                              Stomley Sales & Consulting
                              12340 58th St NW
                              Epping, ND 58843 US
                              (701)570-2291
                              stomleyconsulting@hotmail.com

INVOICE
BILL TO                                                                                      INVOICE #       1898
Henry Hill Oil Services LLC                                                                      DATE        09/01/2019
120 26th St. E, #200                                                                         DUE DATE        09/01/2019
Williston, ND 58801                                                                             TERMS        Due on receipt



WELL NAME
Ellis Federal 1-5 SWD


DATE                DESCRIPTION                                               QTY                          RATE           AMOUNT

08/31/2019          SWD Consulting                                              31                   3,000.00            93,000.00
                    SWD Daily Consulting Fees:
                    8/01/19 thru 8/31/19
                    24-hour rate
08/31/2019          Discount                                               93,000                          -0.15       -13,950.00
                    Discount of 15% applied to Consulting
                    Rate


                                                                  BALANCE DUE
                                                                                                                   $79,050.00




                                                                                                             Exhibit A


                         Accounts that are 30 days past due will be assessed with a 1.5% finance charge.
           Case 1:20-cv-00214-DLH-CRH Document 20-1 Filed 08/05/21 Page 2 of 2

                              Stomley Sales & Consulting
                              12340 58th St NW
                              Epping, ND 58843 US
                              (701)570-2291
                              stomleyconsulting@hotmail.com

INVOICE
BILL TO                                                                                      INVOICE #      1901
Henry Hill Oil Services LLC                                                                      DATE       09/15/2019
120 26th St. E, #200                                                                         DUE DATE       09/15/2019
Williston, ND 58801                                                                             TERMS       Due on receipt



WELL NAME
Ellis Federal 1-5 SWD


DATE                DESCRIPTION                                               QTY                          RATE         AMOUNT

09/05/2019          SWD Consulting                                                5                  3,000.00         15,000.00
                    SWD Daily Consulting Fees:
                    9/01/19 thru 9/05/19
                    24-hour rate


                                                                  BALANCE DUE
                                                                                                                  $15,000.00




                         Accounts that are 30 days past due will be assessed with a 1.5% finance charge.
